Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Charlie Stein on 4/27/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 includes the limitation: “between the first on/off valve of the first exhaust line and the first exhaust line” in lines 2-3. It is unclear what kind of configuration is being claimed since the on/off valve is also disposed on the first exhaust line. For examination purposes it has been assumed that the limitation reads: “between the first on/off valve of the first exhaust line and the first exhaust source”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goshi et al. (US20180130675) in view of Seigeot (US20150170938).
Regarding claims 1-15, Goshi et al. teaches a substrate processing apparatus (see abstract) comprising: a processing container 301 including a processing space capable of accommodating a substrate W in a state where a surface of the substrate W is wet by a liquid; a processing fluid supply 317 configured to supply a processing fluid in a supercritical state to the processing space toward the liquid (see paragraph [0089]); a first exhaust line 65, 66 connected to a first exhaust and configured to exhaust the processing space; wherein the first exhaust line 65, 66 includes a first exhaust pipe 65 capable of carrying the processing fluid and a second exhaust pipe 66 capable of carrying an inert gas (reads on claims 7 and 13); a second exhaust line 69 connected to a second exhaust (see e.g. 55d) different from the first exhaust and connected to the first exhaust line 65, 66 between the first exhaust and the processing space through the first exhaust line 65, 66; a first on/off valve 52f interposed in the first exhaust line 65, 66, wherein the second exhaust line 69 is connected between the first on/off valve 52f and the first exhaust (reads on claims 4 and 12); a back pressure valve 59 interposed between the first on/off valve 52f of the first exhaust line 65, 66 and the first exhaust, wherein the second exhaust line 69 is connected between the back pressure valve 59 and the first exhaust (reads on claim 5); a controller 4 configured to control the pressure in the exhaust line 65, wherein the processing fluid in the supercritical state may contact the liquid to dry the substrate W, and the controller 4 is capable of being programmed to control the flow of the processing fluid as well as the pressures in the first and second exhaust lines such that the second exhaust pressure is higher than the first exhaust pressure during a period in which the processing fluid supply stops supplying the processing fluid to the processing space (see figures 1-4, paragraphs [0046]-[0059], [0062]-[0069], [0074]-[0075], [0081]-[0089]). Goshi et al. does not explicitly teach that the controller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711